        Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                                Plaintiff,
                                                                  OPINION & ORDER
                 – against –
                                                                     20 Civ. 9522 (ER)
JONATHAN BARAM and WARREN &
BARAM MANAGEMENT LLC,
                                Defendants.


RAMOS, D.J.:

        Jane Doe brings this action against Jonathan Baram, alleging violations of 18

U.S.C. §§ 1591 and 1594—as enacted by the federal Trafficking Victims Protection

Reauthorization Act (“TVPRA”)—and New York law. 1 Doc. 1. Pending before the

Court is Doe’s motion for leave to proceed anonymously and for a protective order

pursuant to Federal Rule of Civil Procedure 26(c). Doc. 7.

        For the following reasons, Doe’s motion is GRANTED.
I.      BACKGROUND
        Doe alleges that, when she was seventeen years old, Baram lured her to engage in

commercial sex acts in connection with an allegedly decades-long international sex

trafficking operation run by non-party Peter J. Nygard and his fashion companies. Doc. 1

¶¶ 1–6, 13. Specifically, Doe alleges that, in 2007, Baram lured her to travel from

Canada to New York City under the false pretense that he could help her become a model

and actress. Id. ¶¶ 7, 13–14. At the time, Baram was operating a talent management

agency. Id. ¶ 8. But additionally, according to Doe, Baram was recruiting people for

Nygard to rape and sexually assault. Id.


1
  Doe also named as a defendant Warren & Baram Management LLC (“Warren & Baram”), which failed to
appear in this matter. The Court held a conference on May 19, 2021 during which Warren & Baram was to
show cause why a default judgement should not be issued in Doe’s favor. See Doc. 41. Warren & Baram
failed to appear at the conference and, accordingly, the Court entered a default judgment in favor of Doe.
Doc. 44.
       Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 2 of 6




       When Doe arrived to New York City, Baram brought her to his apartment. Id.

¶ 15. According to Doe, Baram told her that he could introduce her to Nygard to help

further her career, but in order to do so, he would need to take nude photos of her. Id.

¶¶ 16–18. After taking photos and sending them to Nygard, Baram took Doe to Nygard’s

penthouse apartment, where Baram gave her alcohol and encouraged her to drink despite

knowing that she was underaged. Id. ¶¶ 19–21. Doe alleges that she was then taken into

a bedroom to meet Nygard but soon after lost consciousness. Id. ¶¶ 22–24. According to

Doe, she eventually awoke to Nygard raping her. Id. ¶¶ 25–28.

       After being raped, Doe returned to a room where Baram had been waiting. Id.

¶ 29. Baram then took Doe back to his apartment, where she attempted to sleep on his

sofa. Id. ¶¶ 30–31. Doe alleges that, in the middle of the night, she awoke to Baram

groping her, and in the morning, she immediately gathered her belongings and left. Id.

¶¶ 30–33.

       Doe brought this suit on November 12, 2020. Doc. 1. That same day, Doe filed

the instant motion. Doc. 7. At the February 5, 2021 conference, the Court directed the

parties to meet and confer regarding the protective order requested in Doe’s motion. On

March 12, 2021, Doe filed a status report, informing the Court that the parties had met

and conferred but failed to reach an agreement regarding the protective order. Doc. 25.
Baram has not filed an opposition to the instant motion; accordingly, the Court deems the

motion unopposed.
II.    LEGAL STANDARDS
       A. Motion to Proceed Anonymously

       As a general rule, courts presume that any given action “must be prosecuted in the

name of the real party in interest.” Fed. R. Civ. P. 17(a)(1); see also Fed. R. Civ. P. 10(a)

(“The title of the complaint must name all the parties.”). Behind this presumption is a

fundamental belief that the public has a right to know who is using the courts and for
what general purpose. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir.


                                              2
      Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 3 of 6




2008). Where the suit involves a defendant’s specific actions or a particular incident,

open proceedings also further the judiciary’s interest in a fair and accurate adjudication.

Doe v. Del Rio, 241 F.R.D. 154, 159 (S.D.N.Y. 2006). Further, in civil cases involving

potentially damaging allegations about a defendant’s conduct, “basic fairness” requires

that plaintiffs disclose their real names. Doe v. Nygard, No. 20 Civ. 6501 (ER), 2020 WL

4890427, at *1 (S.D.N.Y. Aug. 20, 2020).

       However, in certain “extraordinary” circumstances, id., particularly those that

implicate serious individual privacy concerns, Doe v. City of New York, 201 F.R.D. 100,

101–02 (S.D.N.Y. 2001), courts may, at their discretion, permit a litigant to proceed

anonymously. In Sealed Plaintiff, the Second Circuit set out the standard for determining

whether the given circumstances warrant such an exception, holding that “the plaintiff’s

interest in anonymity must be balanced against both the public interest in disclosure and

any prejudice to the defendant.” 537 F.3d at 189. The Second Circuit suggested that

courts look at ten non-exhaustive factors to assess that balance:

       (1) whether the litigation involves matters that are highly sensitive and of a
       personal nature;

       (2) whether identification poses a risk of retaliatory or mental harm to the
       party seeking to proceed anonymously or even more critically, to innocent
       non-parties;

       (3) whether identification presents other harms and the likely severity of
       those harms, including whether the injury litigated against would be
       incurred as a result of the disclosure of the plaintiff’s identity;

       (4) whether the plaintiff is particularly vulnerable to the possible harms of
       disclosure, particularly in light of [her] age;

       (5) whether the suit is challenging the actions of the government or that of
       private parties;

       (6) whether the defendant is prejudiced by allowing the plaintiff to press
       [her] claims anonymously, whether the nature of that prejudice (if any)
       differs at any particular stage of the litigation, and whether any prejudice
       can be mitigated by the district court;


                                              3
       Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 4 of 6




       (7) whether the plaintiff’s identity has thus far been kept confidential;

       (8) whether the public’s interest in the litigation is furthered by requiring
       the plaintiff to disclose [her] identity;

       (9) whether, because of the purely legal nature of the issues presented or
       otherwise, there is an atypically weak public interest in knowing the
       litigants’ identities; and

       (10) whether there are any alternative mechanisms for protecting the
       confidentiality of the plaintiff.
Id. at 190 (internal alterations, citations, and quotation marks omitted). Although the ten

Sealed Plaintiff factors are highly instructive, courts are not required to consider any or

all of them, nor must they use any particular approach, so long as they balance the

relevant interests at stake when reaching a conclusion. Id. at 191 n.4.

       B. Motion for Protective Order

       Rule 26(c)(1) provides that the Court “may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” Fed. R. Civ. P. 26(c)(1). “This rule ‘confers broad discretion on the trial

court to decide when a protective order is appropriate and what degree of protection is

required.’” U.S. Commodity Futures Trading Comm’n v. Parnon Energy, Inc., 593 F.

App’x 32, 36 (2d Cir. 2014) (summary order) (quoting Seattle Times Co. v. Rhinehart,

467 U.S. 20, 36 (1984)). “Rule 26(c) allows for the crafting of appropriate relief,

including that the disclosure or discovery may be held only on specified terms and

conditions.” Ambac Assurance Corp. v. Adelanto Pub. Util. Auth., No. 09 Civ. 5087

(JFK), 2012 WL 1589597, at *3 (S.D.N.Y. May 7, 2012) (quotation omitted).
III.   DICUSSION
       Doe argues that the Sealed Plaintiff factors weigh heavily in favor of proceeding

under a pseudonym. In particular, Doe argues that disclosure of her identity would reveal

information that is of a highly sensitive and personal nature, that it would subject her to
risk of retaliation, that her identification would likely cause additional severe harm, that


                                              4
       Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 5 of 6




she is particularly vulnerable to harm given her alleged status as a victim of sex

trafficking, that she is challenging a wealthy and influential member of the entertainment

industry, that Baram will not be prejudiced, that she has kept her identity confidential to

date, that the public interest weighs heavily in favor of proceeding anonymously given

that the instant suit pertains to sex trafficking, and that there are no alternative means for

protecting Doe’s identity. Further, Doe emphasizes that she does not object to providing

her full name to Baram at the commencement of discovery, pursuant to a protective order

barring further dissemination of her name and date of birth to any third parties and

requiring documents containing her true name to be filed under seal. Doc. 7 at 3.

        At the outset, the Court notes that this litigation involves matters that are highly

sensitive and personal in nature. Doe alleges that she was raped by Nygard and sexually

assaulted by Baram. The details of those attacks will undoubtedly feature prominently in

this case, and Doe has a strong right to privacy in this information. Nygard, 2020 WL

4890427, at *3. Additionally, Doe was a minor at the time of the alleged attack. Further,

in general, “the public . . . has a strong interest in protecting the identities of sexual

assault victims so that other victims will not be deterred from reporting such crimes.”

Doe No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006). “This public interest is only

stronger given the sprawling allegations of widespread sexual abuse levied against
Nygard in related proceedings.” Nygard, 2020 WL 4890427, at *3. On the other hand,

Baram will experience little to no prejudice by allowing Doe to remain anonymous at this

stage of the proceeding, as Doe has agreed to make her name and identity known to

Baram, subject to an appropriate protective order. Taken together, then, the Sealed

Plaintiff factors weigh strongly in favor of granting Doe’s request to proceed

anonymously. See id.

        For the same reasons, the Court concludes that Doe has established that good

cause exists to support a protective order. See Plaintiffs # 1-21 v. Cnty. of Suffolk, 138 F.
Supp. 3d 264, 278 (E.D.N.Y. 2015). Although the parties have met and conferred, they


                                                5
          Case 1:20-cv-09522-ER Document 50 Filed 08/05/21 Page 6 of 6




were unable to stipulate to a protective order. However, Doe has provided a proposed

protective order. Doc. 25-1. That proposed order states that: Doe shall provide her full

name and date of birth to Baram at the commencement of discovery, Baram shall use

Doe’s identity solely for the purposes of preparing for and conducting the instant suit,

and Baram may disclose, communicate, and make Doe’s identity available to a limited

set of individuals. Id. Because these and the other related terms in the proposed order

are appropriate for the purpose of keeping Doe’s identity confidential in this proceeding,

the Court grants Doe’s request for a protective order. See Ambac, 2012 WL 1589597, at

*3.
IV.        CONCLUSION
           For the foregoing reasons, Doe’s motion is GRANTED. Doe is permitted to

proceed in this litigation under the pseudonym Jane Doe. All materials filed in this

action, including all judgments, and any other documents relating to this action shall refer

to Plaintiff as Jane Doe without any additional identifying information. Any release or

deliberate disclosure of Doe’s identity by Baram to anyone other than his legal

representatives or agents may be sanctionable.2 The Court shall separately enter Doe’s

proposed protective order. Doc. 25-1. The Clerk of Court is respectfully directed to

terminate the motion. Doc. 7.


           It is SO ORDERED.


Dated:        August 5, 2021
              New York, New York

                                                                      EDGARDO RAMOS, U.S.D.J.




2
    The Court notes that, at this time, Baram is proceeding pro se.



                                                        6
